NUMBER 13-14-00300-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOSE ANGEL PEREZ,
                                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                          Appellee.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.


               CONCURRING MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Benavides and Perkes
         Concurring Memorandum Opinion by Justice Perkes

       I agree with the majority's affirmance because appellant only challenges on appeal

two of the six separate grounds which support the trial court’s revocation of his community

supervision. However, since the majority contemplates matters that are unnecessary for

the determination of the appeal, I concur in the result only.
      Texas law is clear that one sufficient ground for revocation will support the trial

court’s order revoking community supervision. See Smith v. State, 286 S.W.3d 333, 342

(Tex. Crim. App. 2009). In fact, a plea of true, standing alone, supports the revocation

of community supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App.

1979) (holding plea of true to one allegation is sufficient to support revocation of

probation).   Therefore, to obtain reversal of a revocation order, the appellant must

successfully challenge each and every ground on which the trial court relied to support

revocation. Sterling v. State, 791 S.W.2d 274, 277 (Tex. App.—Corpus Christi 1990,

pet. ref'd) (citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Grim v.

State, 656 S.W.2d 542, 543 (Tex. App.—Corpus Christi 1983, no pet.)).

      The State alleged that appellant committed six violations of his terms of community

supervision: (1) on November 21, 2013, appellant intentionally or knowingly possessed

cocaine; (2) on November 21, 2013, appellant tested positive for cocaine; (3) appellant

failed to report to the Dallas County Community Supervision and Corrections Department

for the month of October 2013; (4) appellant failed to pay community supervision fees

and owes a past-due balance of $1,755; (5) appellant failed to make payments on his

$3,000 fine balance and owes $1,961 in past-due payments; and (6) appellant failed to

perform a minimum number of community service hours.

      During the revocation proceeding, appellant pleaded “true” to the State’s fourth

and fifth grounds. The trial court thereafter found the remaining four grounds to be “true”

and revoked appellant’s community supervision.

      On appeal, appellant only challenges the first and second grounds (cocaine), but


                                            2
wholly fails to challenge the trial court’s findings with respect to the third through sixth

grounds on which it relied to support revocation. Because a single violation will support

the order revoking community supervision, appellant’s failure to challenge on appeal any

of the findings of the third through sixth allegations, precludes the necessity of

determining whether error occurred with respect to the first and second grounds. See

Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012).

       For that reason, I would affirm the order of the trial court.



                                                     GREGORY T. PERKES
                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of July, 2015.




                                              3